The plaintiffs, while doing business in Buffalo, obtained from the defendant a policy of insurance in the sum of $2,500 against loss or damage by fire "on store, furniture and fixtures," contained in a certain building in that city, "to be occupied by the assured as a fancy-goods and Yankee-notion store."
The property was injured by fire on the 4th of June, 1879, and upon suit brought it was established that the liability of the defendant, if any, amounted to $670.25, but the policy contained conditions dividing insurable property into "not hazardous," "hazardous," "extra-hazardous" and "specially hazardous," and by which fire-crackers in packages were denominated "hazardous," fancy goods "extra-hazardous," Yankee notions "extra-hazardous," and fireworks "specially *Page 192 
hazardous," and above the class "specially hazardous" was printed "the following merchandise * * * to be covered must be specially written in the policy," and then follows a list in which is found "fireworks."
It was also therein declared "that in case the said property at any time shall be used for the purpose of carrying on therein any trade * * * or for storing, using, or keeping therein any articles, goods or merchandise, or for more hazardous purposes than that called for by the original contract of insurance, * * * except as herein specially provided for or hereafter agreed to by this corporation, in writing, upon this policy; or if, during its existence, the risk shall be increased * * * by any means, or by the occupation of the premises for more hazardous purposes than are permitted by this policy, * * * the insured shall give proper notice, in writing, and have the same indorsed, in writing, and any failure to comply with these conditions will make this policy void."
In case of loss the assured was required, among other things, to "produce a certificate under the hand and seal of a magistrate or notary public most contiguous to the place of the fire, and not concerned in the loss," stating certain particulars in relation thereto; and these provisions being complied with, it was further provided that no suit or action of any kind against the company for the recovery of any claim under the policy shall be sustainable, unless it "be commenced within the term of six months next after the day on which any loss or damage shall occur."
At the time of the fire the plaintiffs had in the store from six hundred and fifty to seven hundred boxes of fire-crackers, and from $200 to $400 worth of fireworks, consisting principally of Roman candles, rockets, and some small works like pin-wheels. All these articles were procured after the policy was issued, and unless they are fairly to be considered as forming part of the stock of a fancy-goods and Yankee-notion store, no notice of an intention to keep them was given to the company, nor its assent thereto in any manner obtained. To remove this difficulty the plaintiffs' counsel, against the objection *Page 193 
of defendant, proved that fire-crackers and fireworks constitute an ordinary and usual and recognized portion of a stock of fancy-goods and Yankee-notions stores, and were ordinarily kept in such stores at the time of the writing of the policy mentioned in the complaint.
In this there was no error. The policy was ambiguous. To ascertain whether the assured used the store in which the insured property was placed for storing or keeping articles not permitted, or which would increase the risk, it was necessary to ascertain what articles were included in the term selected by the insurer, viz.: a "fancy-goods and Yankee-notion store." The policy does not disclose it, and it is not perceived that it could be done except by proof as to the goods and merchandise usually kept in such stores. The provisions of the policy are ample to exclude by name prohibited articles from the risk, but they throw no light upon the question: What varieties of merchandise properly belong to a store characterized as was the one in this case? Fireworks are mentioned as specially hazardous, and "to be covered must be specially written in the policy." But here there was no insurance upon the stock, and the question presented by that condition does not arise. The inquiry was merely to discover whether the questionable articles formed part of the business which might properly be carried on in the store where the insured property was placed. For that purpose it was admissible, not only within the well-settled general rule, that in determining the meaning of a policy regard must be had to the course of the trade to which it relates, but also within the cases in this court upon the precise point. (Pindar v. KingsCo. Fire Ins. Co., 36 N.Y. 648; Steinbach v. Lafayette FireIns. Co., 54 id. 90.) The evidence was sufficient to justify the referee's findings in accordance with it, even if it is considered — as the appellant claims it should be — as relating only to the city of Buffalo and its vicinity. The subject of the insurance was at that place, and the underwriters knew, or ought to have known, the usage and course of business in connection with which the policy was issued, and must be assumed to have made their contract *Page 194 
with reference to it. There was, then, no breach of any condition of the policy, and the plaintiffs established a cause of action.
The appellant objects to its enforcement, however, upon the grounds, first, that although the plaintiffs produced the certificate of a notary-public in due form, "he was not the notary referred to in the policy, because he was not the one most contiguous to the place of fire," and second, that the action was not commenced within the time specified in the policy. It appeared, however, that proofs of loss were given in due season, and objections upon various grounds made to their sufficiency. The notary in fact resided within four hundred feet of the fire, and no defect in this respect was pointed out until after the commencement of the action. It was then too late. (O'Niel v.Buffalo Fire Ins. Co., 3 N.Y. 122.) As to the remaining point, the proofs of loss were furnished June 13, 1879, and then followed an active correspondence between the company and the insured and their attorneys, the former claiming that the proofs of loss should be amended in several particulars, and also deprecating a suit and proposing and urging an arbitration or reference of the claim of the assured, until by letter of the 24th of January, 1880, the insurers directed their attorneys to enter an appearance in this matter. It was done on the 26th of January, 1880, by service on the attorneys of the insured of notice of retainer, entitled "In the Supreme Court," and demanding a copy of the complaint to be served on the attorneys for the insurers at their office. On the 28th of January, the summons and complaint in this action (in the Superior Court of Buffalo) was served on the defendant's attorneys by mail. The defendant again sought to arbitrate, and requested and obtained from plaintiffs' attorneys, an extension of the time to answer to March 25, and did in fact answer the complaint on the 24th of March.
As regards the defense setting up that the action was not commenced in time, the learned counsel for the appellant concedes that the time to bring the action did not expire until February 13, 1880. The referee found that it was in fact commenced *Page 195 
on the 28th of January of that year. Upon the facts stated it can hardly be pretended that the application now sought to be made of the condition in question is either "just or honest," and it is said that in such case only "should it be permitted to defeat a recovery." (Mayor, etc., v. Hamilton Fire Ins. Co., 39 N.Y. 45;  Hay v. Star Fire Ins. Co., 77 id. 235.) Nor does it apply except where the proofs of loss were originally complete and received without objection (Ames v. N.Y. Union Ins. Co.,14 N.Y. 254), nor where the delay is occasioned by the demand of underwriters for other particulars. (Mayor, etc., v. HamiltonFire Ins. Co., supra; Ames v. Union Fire Ins. Co., supra; Hay
v. Star Fire Ins. Co., supra.)
The defendant may, by objecting to the proofs of loss, impose upon the assured the duty of making them complete and removing, if possible, the dissatisfaction of the insurer, and if he chooses to do so, the delay is mutual and the time of limitation necessarily extended. That was the case here. On the 6th of August the defendant by letter requested the plaintiffs to amend their proofs of loss in various specified particulars, as to the origin of the fire, when it occurred, and whether there were at the time of the fire, or had been immediately preceding it, fireworks within the store in question, and inclosed blank proofs of loss to be filled up. Some information was given, but on the 15th of August the defendant replied that it was insufficient and wanted fuller answers to the questions of the preceding letter. This was repeated on the 28th of August and a compliance with the policy requested, and the defendant says: "We will accept nothing short of a full and complete proof of loss embracing the points propounded in letter of August 6, 1879, and desire to make this request so plain that you cannot misunderstand it. The loss of time mentioned by you is attributable to yourselves only. Please read policy conditions and make satisfactory proofs of loss at once."
The complaints on the part of the defendant, and efforts on the part of the plaintiffs to comply with them, continued until December. These facts are undisputed. Each party, therefore, *Page 196 
assented to the delay, and while the negotiation was in progress, the defendant could not be called upon to pay, and consequently the cause of action did not accrue. (See cases, supra, andSteen v. Niagara Fire Ins. Co., 89 N.Y. 315.) But in any view of the case the action was in time. When the attorneys were authorized by the defendant to appear for it, no suit was pending, but there was a controversy or "a case" against it in favor of these plaintiffs. The insurance company anticipated the commencement of an action, and its attorneys gave a formal retainer. This could not bind the plaintiffs to commence their action in the court named by them, but they were authorized to act for the defendant in such action as should be commenced, and service on them was made equivalent to service on the client. The process and complaint were served on the day named by the referee, and were retained by the defendant's attorneys as if in conformity with the demand, and the answer of the defendant was to the complaint thus served. It related to a state of things existing at the time of the service of that pleading, and that act of acquiescence was an admission that the parties answering had been brought into court, not that they went in uninvited. When the complaint was thus served, the time limited by the condition, however the facts are construed, had not expired, and if the defendant did not intend to receive it, as in compliance with its demand, it should have been returned. We think no defense was established and that judgment properly went against the defendant.
The judgment should be affirmed.
All concur, except RAPALLO, J., absent; EARL, J., in result.
Judgment affirmed.